Citation Nr: 0700079	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  95-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted entitlement to service 
connection for PTSD and assigned an initial evaluation of 10 
percent for that disability.  Over the course of this appeal, 
the veteran's initial disability rating has been increased on 
several occasions.  Most recently, a March 2003 rating 
decision granted an increased disability rating of 100 
percent for the veteran's service-connected PTSD, effective 
February 28, 2003.  The result is that the veteran is 
assigned a 70 percent disability rating for his PTSD for the 
period of time from February 28, 1991 to February 27, 2003.  
He continues to assert that he warrants a 100 percent 
disability rating for his PTSD effective from the date of 
service connection in 1991.  

In September 2006, a hearing was held before Joaquin Aguayo-
Pereles who is the undersigned Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The case has previously before the Board on numerous 
occasions.  Most recently it was before the Board in October 
2003, when it was remanded for additional notification of the 
veteran and for a hearing to be held.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDING OF FACT

Prior to April 28, 2003, the veteran's service-connected PTSD 
manifested by anxiety, depressed mood, nightmares, sleep 
disturbance, hypervigilance, outbursts of anger, and a Global 
Assessment of Functioning Scale (GAF) score of between 35 and 
50; he was employed part-time at a greatly reduced workload 
due to workplace conflicts.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD, 
effective from the date of service connection on February 28, 
1991, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1995, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting a 100 percent disability rating for the veteran's 
service-connected PTSD.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's appeal for increased disability rating is from 
the initial rating that granted service connection for PTSD.  
Thus, the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected disabilities.  The evidence includes, but is not 
limited to:  service medical records; the veteran's 
contentions and hearing testimony; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claim for an 
increased disability rating for PTSD.  

This appeal has been pending since 1995.  As noted in the 
introduction section above, a July 1993 rating decision 
granted entitlement to service connection for post-traumatic 
stress disorder and assigned an initial evaluation of 10 
percent for that disability.  The veteran appealed the 
initial disability rating assigned.  Over the course of this 
appeal, the veteran's assigned disability rating has been 
increased on several occasions.  Most recently, a March 2003 
rating decision granted an increased disability rating of 100 
percent for the veteran's service-connected PTSD, effective 
February 28, 2003.  The result is that the veteran is 
assigned a 70 percent disability rating for his PTSD for the 
period of time from February 28, 1991 to February 27, 2003.  
He continues to assert that he warrants a 100 percent 
disability rating for his PTSD effective from the date of 
service connection in 1991.  Therefore, the question on 
appeal to the Board is whether the initial 70 percent 
disability rating for PTSD for the period of time from 
February 28, 1991 to February 27, 2003 was proper, or whether 
the evidence supports the assignment of a 100 percent 
disability rating for this period of time?  

The veteran's service-connected PTSD was rated under 38 
C.F.R. § 4.132, Diagnostic Code 9411.  During the course of 
this appeal the regulations for rating psychiatric 
disabilities were revised by regulatory amendment effective 
November 7, 1996, substantive changes were made to that 
criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52695- 52702 (1996).  In VAOPGCPREC 7-2003, the VA 
General Counsel held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Court overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant).  The General 
Counsel concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised rating schedule and published it 
in the Federal Register, the publication clearly stated an 
effective date of November 7, 1996, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date.  See 61 Fed. Reg. 52695- 52702 (1996).  
Accordingly, for the period prior to November 7, 1996, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's psychotic disorder.

Prior to November 7, 1996, PTSD was evaluated using the 
rating criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 70 percent disability rating was contemplated 
for severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the revised criteria, now set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9210 (2006), a 70 percent disability 
rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9210.  

A 100 percent disability rating for psychiatric disabilities 
contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

The evidence of record supports a grant of a 100 percent 
disability rating for the veteran's service-connected PTSD 
effective back to the date of service connection on February 
28, 1991.  

In May 1995 a VA psychiatric examination of the veteran was 
conducted.  The veteran reported intrusive and disassociative 
episodes from his Vietnam experiences.  Symptoms of 
depression, anxiety, and violent outbursts were noted by the 
examiner.  The diagnosis was chronic severe PTSD with 
secondary depression.  A GAF score of 35 was assigned.  The 
Global Assessment of Function (GAF) which is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION, American Psychiatric Association 
(1994) (DSM-IV).  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994)(emphasis added).

In October 1996 another, VA psychiatric examination of the 
veteran was conducted.  the examiner noted symptoms of 
anxiety, depressed mood, hypervigilance, and outbursts of 
anger.  The veteran reported having nightmares and sleep 
disturbance.  A GAF score of 50 was assigned, which is 
defined as reflecting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994)(emphasis added).  

There is considerable medical evidence of record contained in 
the claims file that shows that the veteran has required 
continued treatment with therapy and medication for his PTSD 
at VA mental health facilities until the present.  

The evidence of record also reveals that the veteran was 
employed as a part-time instructor at a county technical 
college from 1991 to 2001.  However, there is considerable 
evidence of record which reveals that the veteran was not 
fully employed in this position.  Specifically, the evidence 
reveals decreased performance as an instructor resulting from 
PTSD symptoms.  The result is that the veteran was employed 
as an instructor for a single class under very close 
administrative supervision, and that he continued to have 
conflicts within the work environment.  

The Board understands the reluctance of the RO to grant a 100 
percent disability rating for the period of time in question 
as the evidence does show very limited employment as a county 
technical college instructor.  However, the GAF scores 
assigned for the effective period of the old regulations, as 
well as more recently, are in the range of 35 to 50 which are 
defined as showing an inability to maintain employment.  The 
evidence does show that his employment as a technical college 
instructor was at a greatly reduced workload of only a single 
class per term due to workplace conflicts.  Moreover, the 
evidence also shows that extremely close supervision and 
management of the veteran was required for him to even 
maintain this workload.  This was part-time work at best and 
did not approach full employment.  The Board finds that the 
evidence does show that the veteran had panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and that he was demonstrably unable to 
maintain full employment as contemplated under the old rating 
criteria.  Moreover, the total evidence of record reveals 
that the veteran's symptoms have been at this same level 
until the present.  The Board believes that the evidence of 
record reveals that the symptoms resulting from the veteran 
service-connected PTSD most nearly approximates the criteria 
for a 100 percent disability rating under the old criteria.   
8 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Accordingly, 
an increased rating of 100 percent for the veteran's service-
connected PTSD is granted, effective from the date of service 
connection on February 28, 1991.


ORDER

An increased rating of 100 percent, effective from the date 
of service connection on February 28, 1991, is granted for 
PTSD, subject to the law and regulations governing the 
payment of monetary awards.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


